Exhibit 10.11.2

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of February 6, 2009 (the “Execution Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Metropolitan”), as
Landlord (“Landlord”), and MAXYGEN, INC., a Delaware corporation (“Maxygen”), as
Tenant (“Tenant”), with reference to the following facts (“Recitals”):

A. Landlord and Tenant entered into that certain Lease (the “Original Lease”)
dated as of December, 2004 for certain premises which consists of an agreed
25,814 square feet of Rentable Area, which is the entire building known as 301
Galveston Drive (the “Premises”) Redwood City, California, as amended by that
certain First Amendment to Lease (the “First Amendment”) dated as of August 24,
2006 (collectively, the “Existing Lease”).

B. Landlord and Tenant desire to extend the current Term of the Lease in
accordance with Tenant’s exercise of its Option To Extend, as set forth in
Section 6 of the First Amendment; and provide for other amendments of the
Existing Lease as more particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Scope of Amendment; Defined Terms. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term “Lease” as used herein and
in the Existing Lease shall refer to the Existing Lease as modified by this
Amendment, except as expressly provided in this Amendment. All capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Existing Lease unless the context clearly requires otherwise.

Section 2. Extension of Term. Notwithstanding any provision of the Existing
Lease to the contrary, Landlord and Tenant acknowledge and agree as follows:

(a) The current Term pursuant to the Existing Lease will expire on February 28,
2009.

(b) The Term is hereby extended for the period of twelve (12) months (the
“Second Extended Term”) commencing on March 1, 2009 (the “Second Extension
Commencement Date”) and expiring February 28, 2010 (hereafter, the “Expiration
Date” in lieu of the date provided in the Existing Lease), unless sooner
terminated pursuant to the terms of the Lease.

(c) Landlord and Tenant acknowledge and agree that this Amendment provides all
rights and obligations of the parties with respect to extension of the current
Term, whether or not in accordance with any other provisions, if any, of the
Existing Lease regarding renewal or extension, and any such provisions, options
or rights for renewal or extension provided in the Existing Lease are hereby
deleted as of the Execution Date, and without limiting the generality of the
foregoing, Tenant and Landlord acknowledge and agree that the Option To Extend
set forth in Section 6 of the First Amendment is hereby deleted as of the
Execution Date.

Section 3. Monthly Base Rent for Second Extended Term. Notwithstanding any
provision of the Existing Lease to the contrary, commencing on the Second
Extension Commencement Date and continuing through the Expiration Date of the
Second Extended Term, the amount of Monthly Base Rent due and payable by Tenant
for the Premises shall be as set forth in the table below:

 

Period from/to (inclusive)

  

Monthly Installment of

Monthly Base Rent

  

Monthly Rate/Rentable Sq. Ft.

Months 01 – 12

   $32,912.85    $1.275

 

1



--------------------------------------------------------------------------------

Section 4. Tenant’s Share of Operating Expenses. Notwithstanding any provision
of the Existing Lease to the contrary, the parties acknowledge and agree that
the Rentable Area of Phase II is 235,620, and commencing on the Second Extension
Commencement Date and continuing through the Expiration Date of the Second
Extended Term, Tenant shall continue to pay Tenant’s Share of Operating Expenses
as set forth in Article Four of the Existing Lease, and as of the Second
Extension Commencement Date, Tenant’s Share for the Premises continues to be as
follows:

 

Tenant’s Building Share:

   100.00 %

Tenant’s Phase Share:

   10.96 %

Tenant’s Project Share:

   4.80 %

Section 5. “AS IS” Condition. Tenant acknowledges that Tenant presently occupies
and has occupied the Premises since the Commencement Date of the Lease.
Notwithstanding any provision of the Existing Lease to the contrary, Tenant
hereby leases for the Second Extended Term and accepts the Premises in its “AS
IS” condition existing on the Execution Date, without any express or implied
representations or warranties of any kind by Landlord, its brokers, manager or
agents, or the employees of any of them regarding the Premises; and Landlord
shall not have any obligation to construct or install any tenant improvements or
alterations or to pay for any such construction or installation.

Section 6. Brokers. Landlord represents that it has had no dealings with any
real estate broker or agent in connection with this Amendment except for
Cornish & Carey Commercial which represents Landlord (“Landlord’s Broker”), and
it knows of no other real estate broker or agent who is entitled to a commission
in connection with this Amendment. Landlord agrees to indemnify, protect, defend
and hold harmless Tenant against and from all claims, liability, loss, damage,
cost and expense arising out of any claims for brokerage commissions or fees by
any broker or agent claiming to represent Landlord in connection with the
subject matter of this Amendment. Tenant represents that it has had no dealings
with any real estate broker or agent in connection with this Amendment except
for Landlord’s Broker, and it knows of no other real estate broker or agent who
is entitled to a commission in connection with this Amendment. Tenant agrees to
indemnify, protect, defend and hold harmless Landlord against and from all
claims, liability, loss, damage, cost and expense arising out of any claims for
brokerage commissions or fees by any broker or agent claiming to represent or to
have dealt with Tenant (except Landlord’s Broker) in connection with the subject
matter of this Amendment. The foregoing representations and obligations shall
survive the expiration or sooner termination of the Lease.

Section 7. Time of Essence. Without limiting the generality of any other
provision of the Lease, time is of the essence to each and every term and
condition of this Amendment.

Section 8. Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event that either
party brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the parties acknowledge and agree
that the provisions of Section 11.03 of the Existing Lease shall apply.

Section 9. Effect of Headings; Recitals; Exhibits. The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.

Section 10. Entire Agreement; Amendment. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this

 

2



--------------------------------------------------------------------------------

Amendment and the Existing Lease, as so amended, and no provision of the Lease
as so amended may be modified, amended, waived or discharged, in whole or in
part, except by a written instrument executed by all of the parties hereto.

Section 11. Authority. Each party represents and warrants to the other that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

[Remainder of the page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

Section 12. Counterparts. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TENANT:  

MAXYGEN, INC.,

a Delaware corporation

  By:  

/s/    RUSSELL J. HOWARD        

  Print Name:   Russell J. Howard   Title:   CEO     (Chairman of Board,
President or Vice President)   By:  

/S/    LAWRENCE W. BRISCOE        

  Print Name:   Lawrence W. Briscoe   Title:   CFO     (Secretary, Assistant
Secretary, CFO or Assistant Treasurer) LANDLORD:  

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

  By:  

/S/    GREG H. HILL        

  Print Name:   Greg H. Hill   Title:   Director

 

4